Citation Nr: 0731677	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

When the claim was last before the Board in November 2006, it 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington D.C. for additional development.  

Following the completion of the requested development, a May 
2007 rating decision was issued that granted the veteran's 
claim of service connection for left ear hearing loss.  Since 
that is a full grant of the benefit sought with respect to 
the left ear, that issue is no longer in appellate status.  
In May 2007, the AMC issued a supplemental statement of the 
case that continued the denial of entitlement to service 
connection for right ear hearing loss.


FINDINGS OF FACT

The competent evidence establishes that the veteran does not 
have right ear hearing loss recognized as a disability for VA 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In regard to the veteran's claim for service connection for 
right ear hearing loss, the Board notes that the RO provided 
pre-adjudication VCAA notice by letter, dated in December 
2001.  He received additional notification in December 2006.  
The VCAA notice included the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 were 
satisfied in a further VCAA letter to the veteran dated in 
December 2006. 

The Board recognizes that the timing of the VCAA notice 
conforming to the requirements of Dingess v. Nicholson did 
not comply with the requirement that the notice must precede 
the adjudication.  However, since the current claim of 
service connection for a right ear hearing loss is denied, no 
disability rating or effective date can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable and the provision for an 
effective date.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded 
recent VA examinations that have provided sufficient clinical 
evidence and medical opinions to determine the nature and 
etiology of his right ear hearing loss.  As there has been no 
material change in the record, factually or legally, and no 
indication that relevant evidence in this case is available, 
but not yet associated with the record, the Board concludes 
that the evidence now of record is sufficient to decide the 
current claim for service connection for right ear hearing 
loss, and further VA action is not necessary to fulfill the 
duty to assist under 38 C.F.R. § 3.159(c) (4),   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran's served in 
the Republic of Vietnam during active service.  He is a 
recipient of the Combat Action Ribbon.  

The service medical records show that on separation 
examination the pertinent finding was loss of hearing in the 
right ear.  No audiology test accompanied the finding.

An August 2002 VA audiometry examination noted pure tone 
thresholds of 15, 25, 20, and 15 decibels in the right ear 
and 15, 25, 20, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The pure tone average was 19 decibels in the 
right ear.  Speech recognition ability was 88 percent correct 
in the right ear.

On a January 2005 VA speech audiometry examination pure tone 
thresholds of 15, 25, 20, and 15 decibels were noted in the 
right ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The pure tone average was 18.7 decibels in the right ear.  
Speech recognition ability of 94 percent correct in the right 
ear was noted.

An April 2005 VA  audiometry examination noted pure tone 
thresholds of 15, 25, 20, and 15 decibels in the right ear at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The pure 
tone average was 18.7 decibels in the right ear.  Speech 
recognition ability of 94 percent correct in the right ear 
was noted.
 
On a February 2007 VA speech audiometry examination pure tone 
thresholds of 15, 20, 25, and 20 decibels were noted in the 
right ear at 1000, 2000, 3000, and 4000 Hertz. The pure tone 
average was 20 decibels in the right ear.  Speech recognition 
ability of 96 percent correct in the right ear was noted.  At 
the conclusion of the examination and a review of the 
clinical record, the examiner opined that the veteran's 
current right and left ear hearing losses were more likely 
than not related to inservice noise exposure.   

The examiner reviewed the results of the earlier audiology 
studies noted above and commented that there were no 
inconsistencies between the speech discrimination scores in 
the right ear shown by the various tests.  These were said to 
reflect normal test-retest variability and were of no 
clinical or statistical significance.  

Legal Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2006), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right ear hearing loss.  

The Board finds that the preponderance of the competent 
evidence in this case is against the current existence of 
right ear hearing loss for purposes of VA compensation.  The 
medical evidence, in fact, stands formidably against the 
finding of the current existence of right ear hearing loss as 
defined by the applicable regulations.  First, none of the 
foregoing VA audiometric examinations described in detail 
above found auditory thresholds for the right ear at 500, 
1000, 2000, 3000, or 4000 hertz to be 26 or greater.  
Further, although the August 2002 VA audiometric examination 
found speech recognition results that met the requisites for 
hearing loss for VA purposes (less than 94), those results 
were not replicated on any of the latter audiometric 
examinations.  Significantly, the VA audiologist who examined 
the veteran in February 2007 accounted for the earlier 
discrepancy as being statistically insignificant.  Given that 
the greater number and more current audiological examinations 
resulted in speech recognition scores of 94 or greater, for 
purposes of determining current disability, greater weight 
must be given to the results of the latter examinations than 
the earlier one.  Thus, the criteria for the recognition by 
VA of right ear hearing loss for purposes of service 
connection have not been met.  38 C.F.R. § 3.385.  The Board 
concludes that the preponderance of the evidence is firmly 
against a finding of current right ear hearing loss for VA 
purposes of service connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for right ear hearing loss, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability for VA benefits purposes.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225.  

While the Board is sympathetic to the appellant's assertions 
that he has a right ear hearing loss problem, the Board is 
bound by the applicable laws and regulations.  As discussed 
in detail above, the regulatory criteria for the recognition 
by VA of right ear  hearing loss for purposes of service 
connection have not been met.  38 C.F.R. § 3.385.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


